--------------------------------------------------------------------------------

Execution Copy

OPTION AGREEMENT

OPTION AGREEMENT (this “Agreement”), dated as of August 10, 2016 by and between
LIGHTBRIDGE CORP., a Nevada corporation (the “Company”), and ASPIRE CAPITAL
FUND, LLC, an Illinois limited liability company (“Aspire”). Capitalized terms
used herein and not otherwise defined herein are defined in Section 7 hereof.

WHEREAS: Aspire wishes to grant to the Company the right for the Company to
require Aspire to enter into a common stock purchase agreement or common stock
purchases agreements, as the case may be, on the term and conditions set forth
in this Agreement. As consideration for Aspire granting to the Company this
right and for entering into this Agreement, the Company shall issue to Aspire
500,000 warrants, substantially in the form attached hereto as EXHIBIT A, to
purchase shares of common stock, par value $0.001 per share (the “Common
Stock”). The 500,000 warrants to purchase shares of Common Stock to be issued to
Aspire hereunder are referred to herein as the “Commitment Warrants,” and the
500,000 shares issuable to Aspire upon exercise of the Commitment Warrants are
referred to herein as the “Warrant Shares.” The Commitment Warrants and the
Warrant Shares are collectively referred to herein as the “Securities.”

NOW THEREFORE, the Company and Aspire hereby agree as follows:

  1.

GRANT OF THE OPTION; CONSIDERATION.

(a)     The Option. Subject to the terms and conditions set forth in this
Agreement, Aspire hereby grants to the Company the right (the “Option”) at any
time(s) prior to or on December 31, 2019 (the “Expiration Date”), to require
Aspire enter into, with the Company, up to two (2) common stock purchase
agreements (each a “Purchase Agreement”) on the terms and conditions set forth
on EXHIBIT B attached hereto. The Company may elect to require Aspire to enter
into only one Purchase Agreement or it may elect to require Aspire to enter into
two (2) separate Purchase Agreements in the Company’s sole discretion. The
Company may elect to enter no Purchase Agreement whatsoever in its sole
discretion. However, notwithstanding anything herein to the contrary, the
aggregate amount under both Purchase Agreements combined shall not exceed Twenty
Million Dollars ($20,000,000) (the “Aggregate Amount”). A Purchase Agreement or
Purchase Agreements, as the case may be, may be for a lesser amount as the
Company may determine in its sole discretion. Aspire shall enter into a Purchase
Agreement within ten (10) Business Days (or such longer period as the Company
may reasonably request) after the date that Aspire receives a written notice
(the “Option Notice”) to enter into a Purchase Agreement from the Company. For
any reason or for no reason whatsoever, an Option Notice to Aspire may be
revoked by the Company at any time prior to the parties entering into a Purchase
Agreement without effecting or limiting the Company’s future rights to give a
subsequent Option Notice to Aspire so long as Aspire is not required to enter
into: (i) more than two (2) Purchase Agreements on or prior to the Expiration
Date, (ii) any Purchase Agreements after the Expiration Date, or (iii) at any
time or times, one or more Purchase Agreements for a combined amount greater
than the Aggregate Amount. Notwithstanding anything herein to the contrary, the
Company’s rights under this Agreement to exercise the Option shall be null and
void after December 31, 2019. An Option Notice received by Aspire after December
31, 2019 shall be null and void.

--------------------------------------------------------------------------------

(b)     Consideration. Subject to Section 4(d) hereof, immediately upon the
execution of this Agreement, the Company shall issue to Aspire the Commitment
Warrants as consideration for Aspire granting to the Company the Option rights
set forth in this Agreement and for Aspire entering into this Agreement. Upon
execution and delivery of the Commitment Warrants as provided herein, the
Company expressly agrees and acknowledges that the Commitment Warrants will be
valid and binding agreements of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles. The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any Securities to Aspire under this Agreement.

(c)     Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement or a Purchase Agreement to the contrary, the Company shall not be
required or permitted to issue, and Aspire shall not be required or permitted to
purchase, any shares of Common Stock under any Purchase Agreement if such
issuance would breach the Company's obligations under the rules or regulations
of the Principal Market.

  2.

ASPIRE’S REPRESENTATIONS AND WARRANTIES.

Aspire represents and warrants to the Company that as of the date hereof:

(a)     Investment Purpose. Aspire is entering into this Agreement and acquiring
the Securities for its own account for investment; provided however, by making
the representations herein, Aspire does not agree to hold any of the Securities
for any minimum or other specific term.

(b)     Accredited Investor Status. Aspire is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.

(c)     Reliance on Exemptions. Aspire understands that the Commitment Warrants
are being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Aspire's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Aspire set forth herein in order to determine the
availability of such exemptions and the eligibility of Aspire to acquire the
Commitment Warrants.

(d)     Information. Aspire has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and issuance of the Securities that have been reasonably requested by
Aspire, including, without limitation, the SEC Documents (as defined in Section
3(e) hereof). Aspire understands that its investment in the Securities involves
a high degree of risk. Aspire (i) is able to bear the economic risk of an
investment in the Commitment Warrants including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and other matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by Aspire or
its representatives shall modify, amend or affect Aspire’s right to rely on the
Company’s representations and warranties contained in Section 3 below. Aspire
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities.

2

--------------------------------------------------------------------------------

(e)     No Governmental Review. Aspire understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities

(f)     Transfer or Sale. Aspire understands that: (i) the Commitment Warrants
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder or (B) an exemption exists
permitting such shares to be sold, assigned or transferred without such
registration; (ii) any sale of the Commitment Warrants made in reliance on Rule
144 may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the Commitment Warrants under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Warrant Shares under the 1933 Act
or any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

(g)     Organization. Aspire is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.

(h)     Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Aspire and is a valid and
binding agreement of Aspire enforceable against Aspire in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of this Agreement by Aspire and the consummation by it of
the transactions contemplated hereby do not conflict with Aspire’s certificate
of organization or operating agreement or similar documents, and do not require
further consent or authorization by Aspire, its managers or its members.

(i)     Residency. Aspire is a resident of the State of Illinois.

3

--------------------------------------------------------------------------------

(j)     No Prior Short Selling. Aspire represents and warrants to the Company
that at no time prior to the date of this Agreement has any of Aspire, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

  3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to Aspire that as of the date hereof:

(a)     Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns more than 50% of the voting stock or capital stock
or other similar equity interests) are corporations or limited liability
companies duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are incorporated or organized, and have the
requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on any of: (i) the business,
properties, assets, operations, results of operations or financial condition of
the Company and its Subsidiaries, if any, taken as a whole, or (ii) the
authority or ability of the Company to perform its obligations under this
Agreement.

(b)     Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Commitment Warrants and to issue the Securities in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement and the Commitment Warrants by the Company and the consummation by it
of the transaction contemplated hereby, including without limitation, the
issuance of the Securities under this Agreement, have been duly authorized by
the Company’s Board of Directors or duly authorized committee thereof, do not
conflict with the Company’s Articles of Incorporation or Amended and Restated
Bylaws, and do not require further consent or authorization by the Company, its
Board of Directors, except as set forth in this Agreement, or its stockholders,
(iii) this Agreement has been duly executed and delivered by the Company and
(iv) this Agreement constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (y) general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies and (z) public policy underlying any law, rule or regulation (including
any federal or states securities law, rule or regulation) with regards to
indemnification, contribution or exculpation. The Board of Directors of the
Company or duly authorized committee thereof has approved the resolutions (the
“Signing Resolutions”) substantially in the form as delivered to Aspire to
authorize this Agreement and the issuance of the Commitment Warrants. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any material respect. The Company has delivered to
Aspire a true and correct copy of the Signing Resolutions as approved by the
Board of Directors of the Company.

4

--------------------------------------------------------------------------------

(c)     Authorization of the Securities. The Commitment Warrants have been duly
authorized and, when executed and delivered by the Company in accordance with
the terms hereof, the Commitment Warrants shall be valid and binding agreements
of the Company, enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. The Warrant
Shares have been duly authorized and validly reserved for issuance upon exercise
of the Commitment Warrants in a number sufficient to meet the current exercise
requirements. The Warrant Shares, when issued and delivered upon exercise of the
Commitment Warrants in accordance therewith, shall be (i) validly issued, fully
paid and nonassessable and (ii) free from all taxes, liens and charges with
respect to the issuance thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

(d)     No Conflicts. The execution, delivery and performance of this Agreement
and the Commitment Warrants by the Company and consummation by the Company of
the transaction contemplated hereby (the issuance of the Securities), does and
will not (i) result in a violation of the Articles of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Amended and Restated Bylaws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result, to the Company’s knowledge, in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which could not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, any Certificate of Designation, Preferences and Rights of any
outstanding series of preferred stock of the Company or Amended and Restated
Bylaws or their organizational charter or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any term of or is in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
violations, defaults, terminations or amendments that could not reasonably be
expected to have a Material Adverse Effect. The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, or regulation of any governmental entity, except for
possible violations, the sanctions for which either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
Except as specifically contemplated by this Agreement, reporting obligations
under the 1934 Act, or as required under the 1933 Act or applicable state
securities laws or the filing of a Listing of Additional Shares Notification
Form with the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof. Except for
the reporting obligations under the 1934 Act, all consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence shall be obtained or effected on or prior to
the date hereof.

5

--------------------------------------------------------------------------------

(e)     SEC Documents; Financial Statements. Since June 30, 2015, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge, the Company or any of
its Subsidiaries are not presently the subject of any inquiry, investigation or
action by the SEC.

(f)     Absence of Certain Changes. Since March 31, 2016, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries taken as a
whole. For purposes of this Agreement, neither a decrease in cash or cash
equivalents nor losses incurred in the ordinary course of the Company’s business
shall be deemed or considered a material adverse change. The Company has not
taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to any Bankruptcy Law nor does the Company or any of its
Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings.

6

--------------------------------------------------------------------------------

(g)     Absence of Litigation. Other than as disclosed in the SEC Documents, to
the Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

(h)     Acknowledgment Regarding Aspire’s Status. The Company acknowledges and
agrees that Aspire is acting solely in the capacity of arm’s length investor
with respect to this Agreement and the transactions contemplated hereby. The
Company further acknowledges that Aspire is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by
Aspire or any of its representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to the
transactions contemplated herein. The Company further represents to Aspire that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives and advisors.

  4.

COVENANTS.

(a)     Filing of Form 8-K. The Company agrees that it shall, within the time
required under the 1934 Act, file a Current Report on Form 8-K disclosing this
Agreement or otherwise disclose this Agreement in compliance with the
requirements of the 1934 Act.

(b)     Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the sale of the
Securities to Aspire under this Agreement and (ii) any subsequent sale of the
Securities by Aspire, in each case, under applicable securities or “Blue Sky”
laws of the states of the United States in such states as is reasonably
requested by Aspire from time to time, and shall provide evidence of any such
action so taken to Aspire.

(c)     Listing. The Company shall promptly secure the listing of all of the
Warrant Shares upon each national securities exchange and automated quotation
system that requires an application by the Company for listing, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain such listing, so long as any other shares of Common
Stock shall be so listed. The Company shall use its commercially reasonable
efforts to maintain the Common Stock’s listing on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section.

(d)     Issuance of Commitment Warrants. Immediately upon the execution of this
Agreement, the Company shall issue to Aspire as consideration for Aspire
entering into this Agreement, the Commitment Warrants.

7

--------------------------------------------------------------------------------


  5.

TRANSFER AGENT INSTRUCTIONS.

[Intentionally Omitted.]

  6.

INDEMNIFICATION.

In consideration of Aspire’s execution and delivery of is Agreement and
acquiring the Securities hereunder and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless Aspire and all of its affiliates, members, officers,
directors, and employees, and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby, (b) any breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby, or (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
certificate, instrument or document contemplated hereby, other than with respect
to Indemnified Liabilities which directly and primarily result from (A) a breach
of any of Aspire’s representations and warranties, covenants or agreements
contained in this Agreement, or (B) the gross negligence, bad faith or willful
misconduct of Aspire or any other Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

  7.

CERTAIN DEFINED TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)     “1933 Act” means the Securities Act of 1933, as amended.

(b)     “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

(c)     “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

8

--------------------------------------------------------------------------------

(d)     “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

(e)     “Principal Market” means the NASDAQ Capital Market.

(f)     “SEC” means the United States Securities and Exchange Commission.

(g)     “Transfer Agent” means the transfer agent of the Company as set forth in
Section 8(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

  8.

MISCELLANEOUS.

(a)     Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Nevada shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or in
connection herewith, or with the transactions contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS
CONTEMPLATED HEREBY.

(b)     Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

(c)     Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

9

--------------------------------------------------------------------------------

(d)     Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)     Entire Agreement. This Agreement supersedes all other prior oral or
written agreements between Aspire, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the documents and instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor Aspire makes any representation, warranty, covenant or undertaking
with respect to such matters. The Company acknowledges and agrees that is has
not relied on, in any manner whatsoever, any representations or statements,
written or oral, other than as expressly set forth in this Agreement.

(f)     Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

  Lightbridge Corporation   11710 Plaza America Drive, Suite 2000   Reston, VA
20190   Telephone: 571-730-1223   Facsimile: 571-730-1260   Attention: Seth Grae
  Email: sgrae@ltbridge.com

With a copy (which shall not constitute notice) to:

  Hogan Lovells US LLP   One Tabor Center, Suite 1500   1200 Seventeenth Street
  Denver, CO 80202   Telephone: 303-454-2449   Facsimile: 303-899-7333  
Attention: David Crandall   Email: david.crandall@hoganlovells.com

10

--------------------------------------------------------------------------------

If to Aspire:

  Aspire Capital Fund, LLC   155 North Wacker Drive, Suite 1600   Chicago, IL
60606   Telephone: 312-658-0400   Facsimile: 312-658-4005   Attention: Steven G.
Martin   Email: smartin@aspirecapital.com

With a copy to (which shall not constitute delivery to Aspire):

  Morrison & Foerster LLP   2000 Pennsylvania Avenue, NW, Suite 6000  
Washington, DC 20006   Telephone: 202-778-1611   Facsimile: 202-887-0763  
Attention: Martin P. Dunn, Esq.   Email: mdunn@mofo.com

If to the Transfer Agent:

  8742 Lucent Blvd., Suite 225   Highlands Ranch, CO 80129   Telephone:
303-262-0710   Facsimile: 303-262-0609   Attention: Brooke Webb   Email:
Brooke.webb@computershare.com

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number, (C) electronically generated by the sender’s electronic mail
containing the time, date and recipient email address or (D) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), (iii) or (iv) above,
respectively.

(g)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Aspire, including by merger or
consolidation. Aspire may not assign its rights or obligations under this
Agreement.

11

--------------------------------------------------------------------------------

(h)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

(i)     Publicity. Aspire shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, Aspire, or any aspect of
this Agreement or the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of Aspire, to make any
press release or other public disclosure (including any filings with the SEC)
with respect to such transactions as is required by applicable law and
regulations so long as the Company and its counsel consult with Aspire in
connection with any such press release or other public disclosure at least one
(1) Business Day prior to its release. Aspire must be provided with a copy
thereof at least one (1) Business Day prior to any release or use by the Company
thereof.

(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)     Survival. The representations and warranties of the Company and Aspire
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 6 hereof and the agreements and covenants set forth in Sections
4 and 8 hereof, shall survive the execution of this Agreement and the
transactions contemplated herein or any termination of this Agreement.

(l)     No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to Aspire that it has not engaged any financial advisor,
placement agent, broker or finder in connection with the transactions
contemplated hereby. Aspire represents and warrants to the Company that it has
not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.

(m)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(n)     Failure or Indulgence Not Waiver. No failure or delay in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

*    *    *    *    *

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Aspire and the Company have caused this Option Agreement to
be duly executed as of the date first written above.

  THE COMPANY:         LIGHTBRIDGE CORP.               By: /s/ Seth Grae   Name:
Seth Grae   Title: President and Chief Executive Officer  


  BUYER:       ASPIRE CAPITAL FUND, LLC   BY: ASPIRE CAPITAL PARTNERS, LLC   BY:
SGM HOLDINGS CORP.


  By: /s/ Steven G. Martin   Name: Steven G. Martin   Title: President  

13

--------------------------------------------------------------------------------